DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/08/2022.
Claims 8 and 17 are amended.
4.	Claims 1-18 are remaining in the application.
Terminal Disclaimer
5.	The terminal disclaimer (TD) filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11029686, 10281917, 9778657 and 8622778 has been reviewed and is accepted.  The TD was approved on 5/13/2022 and has been recorded.
Allowable Subject Matter
6.	Applicant’s amendment and TD overcome all previous rejections as presented in the Non Final Rejection mailed on 5/13/2022.  Therefore, the remaining claims 1-18 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed method for automatically navigating a marine vessel in relation to a first memorized lateral reference point on an external object, the method comprising: sensing, using at least one lateral transducer, a first sensed lateral reference point on the external object; transmitting information representing the first sensed lateral reference point on the external object to the processor control unit; receiving, by the processor control unit, the information representing the first sensed lateral reference point on the external object; at the processor control unit, memorizing the information representing the first sensed lateral reference point on the external object as first memorized lateral reference point information, whereby the first memorized lateral reference point is the same point as the first sensed lateral reference point; and automatically navigating the marine vessel to a lateral position in relation to the first memorized lateral reference point on the external object.
Nor:
The claimed system for automatically navigating a marine vessel in relation to a first memorized lateral reference point on an external object, the system comprising: a propulsion system; at least one lateral transducer adapted to: sense a first sensed lateral reference point on the external object; and transmit information representing the first sensed lateral reference point on the external object to a processor control unit; and the processor control unit, operatively connected to the propulsion system to: receive the information representing the first sensed lateral reference point on the external object; memorize the information representing the first sensed lateral reference point on the external object as first memorized lateral reference point information, whereby the first memorized lateral reference point is the same point as the first sensed lateral reference point; and automatically control at least one element of the propulsion system to navigate the marine vessel in relation to the first memorized lateral reference point on the external object.
As specifically claimed by applicant.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
7/14/2022